Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Mauri on August 3, 2022.

The application has been amended as follows: 
In the claims:

1.  	(Currently Amended) An apparatus comprising:
a channel;
at least one pair of electrodes, 
each pair of the at least one pair of electrodes having a first electrode and a second electrode, 
the first electrode and the second electrode being within opposite sides of the channel, 
the first electrode comprising material configured to undergo oxidation with an electrolyte and the second electrode comprising material configured to undergo reduction with the electrolyte, 
the first electrode being an anode and the second electrode being a cathode when the first electrode and the second electrode are in contact with an electrolyte in the channel, 
at least one electrode of the at least one pair of electrodes comprising different materials at different points along the length of the channel, causing a potential difference between the at least one pair of electrodes and the electrolyte that is dependent upon the position of the electrolyte within the channel,
wherein the electrolyte, movable through the channel, is configured to be positioned between the first electrode and the second electrode, wherein the electrolyte provides a path for electric current generated by the first electrode, the second electrode, and the electrolyte, and enables via the path a potential difference between the first electrode and the second electrode to be realized, 
wherein the at least one pair of electrodes, responsive at least to movement of the electrolyte through the channel, causes a time-varying voltage to be  generated between the at least one pair of electrodes, at least because of the different materials and  the potential differences of the at least one pair of electrodes at the different points along the length of the channel;
a first contact on the first electrode;
a second contact on the second electrode; and
sample circuitry connected across the first contact and the second contact, said sample circuitry being adapted to cause the at least one pair of electrodes to deliver the time-varying voltage to a test sample to be analyzed using the time-varying voltage.

2.	(Previously Presented) The apparatus as claimed in claim 1 wherein the sample circuitry is configured so the time-varying voltage provides a current to the test sample to enable an analyte to be detected within the test sample.

3.	(Previously Presented) The apparatus as claimed in claim 1 wherein the channel and the electrolyte are configured such that the electrolyte is configured to move through the channel at a controlled rate.

4.	(Previously Presented) The apparatus as claimed in claim 1 wherein the channel comprises a microfluidic channel.

5.	(Canceled)

6.	(Canceled)

7.	(Currently Amended) An apparatus comprising:
a channel;
at least one pair of electrodes, 
each pair of the at least one pair of electrodes having a first electrode and a second electrode, 
the first electrode and the second electrode being within opposite sides of the channel, 
the first electrode comprising material configured to undergo oxidation with an electrolyte and the second electrode comprising material configured to undergo reduction with the electrolyte, 
the first electrode being an anode and the second electrode being a cathode when the first electrode and the second electrode are in contact with an electrolyte in the channel, 
wherein the electrolyte, movable through the channel, is configured to be positioned between the first electrode and the second electrode, wherein the electrolyte provides a path for electric current generated by the first electrode, the second electrode, and the electrolyte, and enables via the path a potential difference between the first electrode and the second electrode to be realized, 
wherein the at least one pair of electrodes, responsive at least to movement of the through the channel, causes a time-varying voltage to be generated between the at least one pair of electrodes,
a first contact on the first electrode;
a second contact on the second electrode;
sample circuitry connected across the first contact and the second contact, said sample circuitry being adapted to cause the at least one pair of electrodes to deliver the time-varying voltage to a test sample to be analyzed using the time-varying voltage, and
at least one floating electrode provided in a wall of the channel.

8.	(Previously Presented) The apparatus as claimed in claim 7 the floating electrode is configured to reduce current through the at least one pair of electrodes by collecting electrons from the electrolyte.

9.	(Currently Amended) The apparatus as claimed in claim 7 wherein the at least one floating electrode comprises the same material as in the cathode of the at least one pair of electrodes.

10.	(Previously Presented) The apparatus as claimed in claim 7 wherein the at least one floating electrode does not overlap another electrode.

11.	(Previously Presented) The apparatus as claimed in claim 1 wherein the electrolyte comprises an ionic solution configured to undergo an electrochemical reaction with the at least one pair of electrodes.

12.	(Currently Amended) The apparatus as claimed in claim 1 wherein an inert liquid is provided adjacent to the electrolyte, and wherein the inert liquid is configured to not undergo an electrochemical reaction with the at least one pair of electrodes.

13.	(Previously Presented) The apparatus as claimed in claim 12 wherein the electrolyte and the inert liquid are immiscible.

14.	(Previously Presented) A test device comprising an apparatus as claimed in claim 1.

15.	(Currently Amended) A method comprising:
providing a channel; and
providing at least one pair of electrodes, 
each pair of the at least one pair of electrodes having a first electrode and a second electrode, 
the first electrode and the second electrode being within opposite sides of the channel, 
the first electrode comprising material undergoing oxidation with an electrolyte and the second electrode comprising material configured to undergo reduction with the electrolyte, 
the first electrode being an anode and the second electrode being a cathode when the first electrode and the second electrode are in contact with an electrolyte in the channel, 
at least one electrode of the at least one pair of electrodes comprising different materials at different points along the length of the channel, causing a potential difference between the at least one pair of electrodes and the electrolyte that is dependent upon the position of the electrolyte within the channel,
causing the electrolyte to move  and to be positioned between the first electrode and the second electrode, wherein the electrolyte provides a path for electric current generated by the first electrode, the second electrode, and the electrolyte, and enables via the path a potential difference between the first electrode and the second electrode to be realized,
configuring the at least one pair of electrodes, responsive at least to movement of the electrolyte, to cause a time-varying voltage to be provided between the at least one pair of electrodes, at least because of the different materials and the potential difference of the at least one pair of electrodes at the different points along the length of the channel,wherein sample circuitry is connected across a first contact to the first electrode and a second contact to the second electrode, 
said sample circuitry causing the at least one pair of electrodes to deliver the time-varying voltage to a test sample to be analyzed using the time-varying voltage.

Status of Rejections
The rejection of claims 1-4 and 7-15 under 35 U.S.C. 112(a) as failing to comply with the written description requirement has been withdrawn.  The rejection of claims 1-4 and 7-15 under 35 U.S.C. 112(b) as failing to comply with the written description requirement has been withdrawn.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record whether taken individually or in combination would not disclose all of the cumulative limitations of independent claim 1, with particular attention to the limitations wherein at least one electrode of the at least one pair of electrodes comprising different materials at different points along the length of the channel, causing a potential difference between the at least one pair of electrodes and the electrolyte that is dependent upon the position of the electrolyte within the channel and wherein the at least one pair of electrodes, responsive at least to movement of the electrolyte through the channel, causes a time-varying voltage to be generated between the at least one pair of electrodes, at least because of the different materials and  the potential differences of the at least one pair of electrodes at the different points along the length of the channel in combination with sample circuitry connected across the first contact and the second contact, said sample circuitry being adapted to cause the at least one pair of electrodes to deliver the time-varying voltage to a test sample to be analyzed using the time-varying voltage.
The prior art of record whether taken individually or in combination would not disclose all of the cumulative limitations of independent claim 7, with particular attention to the limitations wherein the apparatus further comprises at least one floating electrode provided in a wall of the channel in combination with wherein the at least one pair of electrodes, responsive at least to movement of the
The prior art of record whether taken individually or in combination would not disclose all of the cumulative limitations of independent claim 15, with particular attention to the limitations at least one electrode of the at least one pair of electrodes comprising different materials at different points along the length of the channel, causing a potential difference between the at least one pair of electrodes and the electrolyte that is dependent upon the position of the electrolyte within the channel to cause a time-varying voltage to be provided between the at least one pair of electrodes, at least because of the different materials and the potential difference of the at least one pair of electrodes at the different points along the length of the channel, wherein sample circuitry is connected across a first contact to the first electrode and a second contact to the second electrode, said sample circuitry causing the at least one pair of electrodes to deliver the time-varying voltage to a test sample to be analyzed using the time-varying voltage.
The closest prior art is considered to be K.B. Lee, Two-step activation of paper batteries for high power generation: design and fabrication of biofluid- and water-activated paper batteries, J. Micromech. Microeng, vol. 16, pp. 2312-2317 (2006). Lee teaches a biofluid and water activated paper battery comprising a channel (Fig. 5) and a pair of electrodes (Fig. 5) wherein an electrolyte moves through the channel (Fig. 3) and a load circuit delivers a time-varying voltage to a test sample to be analyzed using the time-varying voltage since the urine activated battery provides electricity to a biosensor (p. 2313). However, Lee fails to teach at least one electrode of the at least one pair of electrodes comprising different materials at different points along the length of the channel, causing a potential difference between the at least one pair of electrodes and the electrolyte that is dependent upon the position of the electrolyte within the channel or a floating electrode in the channel as required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699